 



Exhibit 10.1
BUSINESS LOAN AGREEMENT
     This Agreement dated as of October 15, 2007 is between BANK OF AMERICA,
N.A. (the “Bank”) and CALAVO GROWERS, INC. (the “Borrower”).
1. LINE OF CREDIT AMOUNT AND TERMS
1.1 Line of Credit Amount.

(a)   During the availability period described below, the Bank will provide a
line of credit to the Borrower. The amount of the line of credit (the
“Commitment”) is $10,000,000.   (b)   This is a revolving line of credit. During
the availability period, the Borrower may repay principal amounts and reborrow
them.   (c)   The Borrower agrees not to permit the principal balance
outstanding to exceed the Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank’s demand.

1.2 Availability Period. The line of credit is available between the date of
this Agreement and July 1, 2009 or such earlier date as the availability may
terminate as provided in this Agreement (the “Expiration Date”).
The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal
effective as of the Expiration Date for the line of credit (the “Renewal
Notice”). If this line of credit is renewed, it will continue to be subject to
all the terms and conditions set forth in this Agreement except as modified by
the Renewal Notice. The Borrower specifically understands and agrees that the
interest rate applicable to this line of credit may be increased upon renewal
and that the new interest rate will apply to the entire outstanding principal
balance of the line of credit. If this line of credit is renewed, the term
“Expiration Date” shall mean the date set forth in the Renewal Notice as the
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this line of credit. A renewal fee may be charged at the Bank’s
option. If so, the amount will be specified in the Renewal Notice.
1.3 Repayment Terms.

(a)   The Borrower will pay interest on October 1, 2007 and then monthly
thereafter until payment in full of any principal outstanding under this line of
credit.

Any interest period for an optional interest rate (as described below) shall
expire no later than the Expiration Date.

(b)   The Borrower will repay in full all principal and any unpaid interest or
other charges outstanding under this line of credit no later than the Expiration
Date.

1.4 Interest Rate.

(a)   The interest rate is a rate per year equal to the Bank’s Prime Rate.   (b)
  The Prime Rate is the rate of interest publicly announced from time to time by
the Bank as its Prime Rate. The Prime Rate is set by the Bank based on various
factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

1



--------------------------------------------------------------------------------



 



1.5 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rates listed below for this Commitment during interest
periods agreed to by the Bank and the Borrower. The optional interest rates
shall be subject to the terms and conditions described later in this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a “Portion.” The following optional interest rates are
available:

(a)   The LIBOR Rate plus 1.00 percentage point.   (b)   The IBOR Rate plus
1.00 percentage point.

2. OPTIONAL INTEREST RATES
2.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on the first day of each month during the interest period. At the
end of any interest period, the interest rate will revert to the rate stated in
the paragraph(s) entitled “Interest Rate” above, unless the Borrower has
designated another optional interest rate for the Portion. No Portion will be
converted to a different interest rate during the applicable interest period.
Upon the occurrence of an event of default under this Agreement, the Bank may
terminate the availability of optional interest rates for interest periods
commencing after the default occurs.
2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

(a)   The interest period during which the LIBOR Rate will be in effect will be
one or two weeks, or one, two, three, four, five, six, seven, eight, nine, ten,
eleven, or twelve months. The first day of the interest period must be a day
other than a Saturday or a Sunday on which the Bank is open for business in New
York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.   (b)   Each LIBOR Rate Portion will be for an amount not
less than One Hundred Thousand Dollars ($100,000).   (c)   The “LIBOR Rate”
means the interest rate determined by the following formula, rounded upward to
the nearest 1/100 of one percent. (All amounts in the calculation will be
determined by the Bank as of the first day of the interest period.)

          LIBOR Rate =   London Inter-Bank Offered Rate
 
      (1.00 - Reserve Percentage)

     Where,

  (i)   “London Inter-Bank Offered Rate” means the average per annum interest
rate at which U.S. dollar deposits would be offered for the applicable interest
period by major banks in the London inter-bank market, as shown on the Telerate
Page 3750 (or any successor page) at approximately 11:00 a.m. London time two
(2) London Banking Days before the commencement of the interest period. If such
rate does not appear on the Telerate Page 3750 (or any successor page), the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which the
Bank’s London Banking Center is open for business and dealing in offshore
dollars.     (ii)   “Reserve Percentage” means the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D,

2



--------------------------------------------------------------------------------



 



      rounded upward to the nearest 1/100 of one percent. The percentage will be
expressed as a decimal, and will include, but not be limited to, marginal,
emergency, supplemental, special, and other reserve percentages.

(d)   The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon California time on the LIBOR Banking Day preceding the day on which
the London Inter-Bank Offered Rate will be set, as specified above. For example,
if there are no Intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.   (e)   The Bank will have no obligation to accept an election for
a LIBOR Rate Portion if any of the following described events has occurred and
is continuing:

  (i)   Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or     (ii)   the LIBOR Rate does not accurately reflect the
cost of a LIBOR Rate Portion.

(f)   Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.   (g)   The prepayment fee shall be
in an amount sufficient to compensate the Bank for any loss, cost or expense
incurred by it as a result of the prepayment, including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Portion or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by the Bank in connection with the
foregoing. For purposes of this paragraph, the Bank shall be deemed to have
funded each Portion by a matching deposit or other borrowing in the applicable
interbank market, whether or not such Portion was in fact so funded.

2.3 IBOR Rate. The election of IBOR Rates shall be subject to the following
terms and requirements:

(a)   The interest period during which the IBOR Rate will be in effect will be
no shorter than one (1) day and no longer than one year. The last day of the
interest period will be determined by the Bank using the practices of the
offshore dollar inter-bank market.   (b)   Each IBOR Rate Portion will be for an
amount not less than One Hundred Thousand and 00/100 Dollars ($100,000.00).  
(c)   The “IBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

          IBOR Rate =   IBOR Base Rate
 
      (1.00 - Reserve Percentage)   Where,              

  (i)   “IBOR Base Rate” means the interest rate at which the Bank of America’s
Grand Cayman Banking Center, Grand Cayman, British West Indies, would offer U.S.
dollar deposits for the applicable interest period to other major banks in the
offshore dollar inter-bank market.     (ii)   “Reserve Percentage” means the
total of the maximum reserve percentages for

3



--------------------------------------------------------------------------------



 



      determining the reserves to be maintained by member banks of the Federal
Reserved System for Eurocurrency Liabilities, as defined in Federal Reserve
Board Regulation D, rounded upward to the nearest 1/100 of one percent. The
percentage will be expressed as a decimal, and will include, but not be limited
to, marginal, emergency, supplemental, special, and other reserve percentages.

(d)   The Bank will have no obligation to accept an election for an IBOR Rate
Portion if any of the following described events has occurred and is continuing:

  (i)   Dollar deposits in the principal amount, and for periods equal to the
interest period, of an IBOR Rate Portion are not available in the offshore
dollar inter-bank market; or     (ii)   the IBOR Rate does not accurately
reflect the cost of an IBOR Rate Portion.

(e)   Each prepayment of a IBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.   (f)   The prepayment fee shall be
in an amount sufficient to compensate the Bank for any loss, cost or expense
incurred by it as a result of the prepayment, including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Portion or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by the Bank in connection with the
foregoing. For purposes of this paragraph, the Bank shall be deemed to have
funded each Portion by a matching deposit or other borrowing in the applicable
interbank market, whether or not such Portion was in fact so funded.

3. FEES AND EXPENSES
3.1 Fees.

(a)   Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Commitment and the amount of credit it actually uses, determined by
the average of the daily amount of credit outstanding during the specified
period. The fee will be calculated at 0.15% per year.

This fee is due on the first day of the second month following each calendar
quarter commencing on October 1, 2007 and continuing until the Expiration Date
and on the Expiration Date.

(b)   Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.   (c)   Late Fee. To the extent permitted by law, the
Borrower agrees to pay a late fee in an amount not to exceed four percent (4%)
of any payment that is more than fifteen (15) days late. The imposition and
payment of a late fee shall not constitute a waiver of the Bank’s rights with
respect to the default.

3.2 Expenses. The Borrower agrees to immediately repay the Bank for expenses
that include, but are not limited to, filing, recording and search fees,
appraisal fees, title report fees, and documentation fees.

4



--------------------------------------------------------------------------------



 



3.3 Reimbursement Costs. The Borrower agrees to reimburse the Bank for any
expenses it incurs in the preparation of this Agreement and any agreement or
instrument required by this Agreement. Expenses include, but are not limited to,
reasonable attorneys’ fees, including any allocated costs of the Bank’s in-house
counsel to the extent permitted by applicable law.
4. DISBURSEMENTS, PAYMENTS AND COSTS
4.1 Disbursements and Payments.

(a)   Each payment by the Borrower will be made in immediately available funds
by direct debit to a deposit account as specified below or by mail to the
address shown on the Borrower’s statement or at one of the Bank’s banking
centers in the United States.   (b)   Each disbursement by the Bank and each
payment by the Borrower will be evidenced by records kept by the Bank. In
addition, the Bank may, at its discretion, require the Borrower to sign one or
more promissory notes.

4.2 Telephone and Telefax Authorization.

(a)   The Bank may honor telephone or telefax instructions for advances or
repayments given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.   (b)   Advances
will be deposited in and repayments will be withdrawn from account number
03724-02990 owned by the Borrower or such other of the Borrower’s accounts with
the Bank as designated in writing by the Borrower.   (c)   The Borrower will
indemnify and hold the Bank harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions the
Bank reasonably believes are made by any individual authorized by the Borrower
to give such instructions. This paragraph will survive this Agreement’s
termination, and will benefit the Bank and its officers, employees, and agents.

4.3 Direct Debit.

(a)   The Borrower agrees that interest and principal payments and any fees will
be deducted automatically on the due date from account number 03724-02990 owned
by Borrower, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower.   (b)   The Borrower will maintain
sufficient funds in the account on the dates the Bank enters debits authorized
by this Agreement. If there are insufficient funds in the account on the date
the Bank enters any debit authorized by this Agreement, the Bank may reverse the
debit.

4.4 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.
4.5 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

5



--------------------------------------------------------------------------------



 



4.6 Default Rate. Upon the occurrence of any default under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is 2.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.
5. CONDITIONS
The Bank must receive the following items, in form and content acceptable to the
Bank, before it is required to extend any credit to the Borrower under this
Agreement:
5.1 Conditions to First Extension of Credit. Before the first extension of
credit:
(a) Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by such
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.
(b) Governing Documents. If required by the Bank, a copy of the Borrower’s and
any guarantor’s organizational documents; provided that the Borrower shall have
60 days from the date of this Agreement to submit organization documents for the
guarantor Calavo Foods, Inc.
(c) Payment of Fees. Payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”
6. REPRESENTATIONS AND WARRANTIES
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
6.1 Formation. Borrower and each of its subsidiaries is duly formed and existing
under the laws of the state where organized.
6.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s (and its subsidiaries’ as the case may be)
powers, have been duly authorized, and do not conflict with any of its
organizational papers.
6.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable (against
Borrower or its subsidiaries, as the case may be).
6.4 Good Standing. Each of Borrower and its subsidiaries, with respect to each
state in which it does business, it is properly licensed, in good standing, and,
where required, in compliance with fictitious name statutes.
6.5 No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which the Borrower or any of its subsidiaries is bound.
6.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s and its subsidiaries (and any guarantor’s) financial
condition, including all material contingent liabilities. Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower or its subsidiaries (or any guarantor).

6



--------------------------------------------------------------------------------



 



6.7 Permits, Franchises. The Borrower and each of its subsidiaries possesses all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade name rights, patent rights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.
6.8 Other Obligations. Neither the Borrower nor any of its subsidiaries is in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation, except
as have been disclosed in writing to the Bank.
6.9 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.
6.10 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.
6.11 Insurance. The Borrower and each of its subsidiaries has obtained, and
maintained in effect, the insurance coverage required in the “Covenants” section
of this Agreement.
6.12 Location of Borrower. The Borrower’s place of business (or, if the Borrower
has more than one place of business, its chief executive office) is located at
the address listed under the Borrower’s signature on this Agreement.
7. COVENANTS
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
7.1 Use of Proceeds. To use the proceeds of the Commitment only for working
capital purposes.
7.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time:

(a)   Within 90 days of the fiscal year end, the annual financial statements of
the Borrower and its subsidiaries, certified and dated by an authorized
financial officer. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated basis and shall be
accompanied by Borrower prepared consolidating statements, certified and dated
by an authorized financial officer.   (b)   Within 45 days of the period’s end
(excluding the last period in each fiscal year), quarterly financial statements
of the Borrower and its subsidiaries, certified and dated by an authorized
financial officer. These financial statements may be company-prepared. The
statements shall be prepared on a consolidated basis.   (c)   By January 1 of
each year, commencing January 1, 2007, Borrower’s annual forecast of crop and
projected processing expenses for such year.

7.3 Other Debts. Not, and not permit its subsidiaries, to have outstanding or
incur any direct or contingent liabilities or capital lease obligations (other
than those to the Bank), or become liable for the liabilities of others, without
the Bank’s written consent. This does not prohibit:

(a)   Acquiring goods, supplies, or merchandise on normal trade credit.   (b)  
Endorsing negotiable instruments received in the usual course of business.


7



--------------------------------------------------------------------------------



 



(c)   Obtaining surety bonds in the usual course of business.   (d)  
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank, including that certain $20,000,000
line of credit with Cooperative Bank, which line of credit shall be on terms no
more restrictive than the terms of this Agreement,   (e)   Additional debts for
the acquisition of assets, to the extent permitted elsewhere in this Agreement.
  (f)   Funded debt not to exceed $14,000,000 incurred for the purpose of
acquiring approximately 15% of the equity interests in Limoneira Company, a
Delaware corporation (“Limoneira”).

7.4 Other Liens. Not, and not permit its subsidiaries, to create, assume, or
allow any security interest or lien (including judicial liens) on property the
Borrower now or later owns, except:

(a)   Liens and security interests in favor of the Bank.   (b)   Liens for taxes
not yet due.   (c)   Liens outstanding on the date of this Agreement disclosed
in writing to the Bank.   (d)   Additional purchase money security interests in
assets acquired after the date of this Agreement, if the total principal amount
of debts secured by such liens does not exceed Five Hundred Thousand Dollars
($500,000).   (e)   Liens arising by operation of law and in the ordinary course
of the Borrower’s business securing amounts the Borrower owes to growers of
agricultural products purchased by the Borrower for resale, processing, or use
in producing the Borrower’s inventory, provided such obligations are not past
due.

7.5 Maintenance of Assets.

(a)   Not, and not permit its subsidiaries, to sell, assign, lease, transfer or
otherwise dispose of any part of the Borrower’s (or such subsidiary’s) business
or the Borrower’s assets except in the ordinary course of the Borrower’s
business.   (b)   Not, and not permit its subsidiaries, to sell, assign, lease,
transfer or otherwise dispose of any assets for less than fair market value, or
enter into any agreement to do so.   (c)   Not, and not permit its subsidiaries,
to enter into any sale and leaseback agreement covering any of its fixed assets.
  (d)   To, and cause each subsidiary to, maintain and preserve all rights,
privileges, and franchises the Borrower or such subsidiary now has.   (e)   To,
and cause each subsidiary to, make any repairs, renewals, or replacements to
keep the Borrower’s or such subsidiary’s properties in good working condition.

7.6 Investments. Not, and not permit its subsidiaries, to have any existing, or
make any new, investments in any individual or entity, or make any capital
contributions or other transfers of assets to any individual or entity, except
for:

(a)   Existing investments disclosed to the Bank in writing.   (b)   Investments
in the Borrower’s current subsidiaries.

8



--------------------------------------------------------------------------------



 



(c)   Investments in any of the following:

  (i)   certificates of deposit;     (ii)   U.S. treasury bills and other
obligations of the federal government; and     (iii)   readily marketable
securities (Including commercial paper, but excluding restricted stock and stock
subject to the provisions of Rule 144 of the Securities and Exchange
Commission).

(d)   Investment in equity interests of Limoneira in an amount not exceeding
$14,000,000.   (e)   Investment by the Borrower in Maui Fresh International LLC.
  (f)   Additional investments not exceeding $500,000 in total amount.

7.7 Loans. Not, and not permit its subsidiaries, to make any loans, advances or
other extensions of credit to any individual or entity, except for:

(a)   Existing extensions of credit disclosed to the Bank in writing.   (b)  
Extensions of credit to the Borrower’s current subsidiaries.   (c)   Extensions
of credit in the nature of accounts receivable or notes receivable arising from
the sale or lease of goods or services in the ordinary course of business to
non-affiliated entities.   (d)   Extensions of credit to the Borrower’s
officers, employees and directors under the terms and conditions of the
Borrower’s Stock Purchase Award Plan and Director’s Stock Option Plan, as each
is in effect as of the date of this Agreement.   (e)   Extensions of credit to
growers of agricultural products in an aggregate amount not to exceed
$10,000,000.

7.8 Guaranties. Will deliver to Bank a guaranty of Borrower’s indebtedness under
this Agreement by Calavo Foods, Inc. within 60 days of the date of this
Agreement, which guaranty shall be in form and substance acceptable to Bank.
7.9 [Intentionally left blank.]

7.10   Additional Negative Covenants. Not, and not permit its subsidiaries, to,
without the Bank’s written consent:   (a)   (i) Enter into any consolidation,
merger, or other combination, or (ii) become a partner in a partnership, a
member of a joint venture, or a member of a limited liability company where the
aggregate amount invested exceeds One Million Dollars ($1,000,000).   (b)  
Acquire or purchase a business or its assets.   (c)   Engage in any business
activities substantially different from the Borrower’s or such subsidiary’s
present business.   (d)   Liquidate or dissolve the Borrower’s or such
subsidiary’s business.   7.11   Notices to Bank. To promptly notify the Bank in
writing of:

9



--------------------------------------------------------------------------------



 



(a)   Any lawsuit over One Million Dollars ($1,000,000) against the Borrower or
any subsidiary (or any guarantor).   (b)   Any substantial dispute between any
governmental authority and the Borrower or any subsidiary (or any guarantor).  
(c)   Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.   (d)   Any
material adverse change in the Borrower’s or any subsidiary’s (or any
guarantor’s) business condition (financial or otherwise), operations, properties
or prospects, or ability to repay the credit.   (e)   Any change in the
Borrower’s or any subsidiary’s name, legal structure, place of business, or
chief executive office if the Borrower or such subsidiary has more than one
place of business.   (f)   Any actual contingent liabilities of the Borrower or
any subsidiary (or any guarantor), and any such contingent liabilities which are
reasonably foreseeable, in excess of One Million Dollars ($1,000,000).

7.12 Insurance.

(a)   General Business Insurance. To, and to cause each subsidiary to, maintain
insurance as is usual for the business it is in.   (b)   Evidence of Insurance.
Upon the request of the Bank, to, and to cause each subsidiary to, deliver to
the Bank a copy of each insurance policy, or, if permitted by the Bank, a
certificate of insurance listing all insurance in force.

7.13 Compliance with Laws. To, and to cause each subsidiary to, comply with the
laws (including any fictitious name statute), regulations, and orders of any
government body with authority over the Borrower’s business.
7.14 ERISA Plans. Promptly during each year, to pay and cause any subsidiaries
to pay contributions adequate to meet at least the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.
7.15 Books and Records. To, and to cause each subsidiary to, maintain adequate
books and records.
7.16 Audits. To, and to cause each subsidiary to, allow the Bank and its agents
to inspect the Borrower’s and its subsidiaries’ properties and examine, audit,
and make copies of books and records at any reasonable time. If any of the
Borrower’s properties, books or records are in the possession of a third party,
the Borrower authorizes that third party to permit the Bank or its agents to
have access to perform inspections or audits and to respond to the Bank’s
requests for information concerning such properties, books and records.
7.17 Cooperation. To, and to cause each subsidiary to, take any action
reasonably requested by the Bank to carry out the intent of this Agreement.
7.18 Working Capital. To maintain on a consolidated basis current assets in
excess of current liabilities by at least $15,000,000, measured on a quarterly
basis. For purposes of calculating current

10



--------------------------------------------------------------------------------



 



liabilities all advances outstanding under this Agreement shall be included.
7.19 Tangible Net Worth. To maintain on a consolidated basis Tangible Net Worth
equal to at least Fifty Million Dollars ($50,000,000), measured on a quarterly
basis.
“Tangible Net Worth” means the value of total assets (including leaseholds and
leasehold improvements and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers)
less total liabilities, including but not limited to accrued and deferred income
taxes, but excluding the non-current portion of Subordinated Liabilities.
“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.
7.20 Out of Debt Period. To reduce the amount of advances outstanding under this
any and all revolving lines of credit between Borrower and Bank to not more than
Five Million Dollars ($5,000,000) for a period of at least thirty
(30) consecutive days in each Line-Year. “Line-Year” means the period between
the date of this Agreement and July 1, 2008, and each subsequent one-year period
(if any).
7.21 EBITDA. To maintain EBITDA of at least Seven Million Five Hundred Thousand
Dollars ($7,500,000), “EBITDA” means net income, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation, depletion, and amortization. This covenant
will be calculated at the end of each reporting period for which the Bank
requires financial statements, using the results of the twelve-month period
ending with that reporting period.
7.22 Other Agreements. Borrower shall not enter into any agreement (other than
this Agreement) that contains terms more restrictive than those contained
herein.
8. DEFAULT AND REMEDIES
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. In addition, if any event of default
occurs, the Bank shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an event of default occurs under the paragraph entitled “Bankruptcy,” below,
with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.
8.1 Failure to Pay. The Borrower fails to make a payment under this Agreement
when due.
8.2 Other Bank Agreements. The Borrower (or any Obligor) or any of the
Borrower’s related entities or affiliates fails to meet the conditions of, or
fails to perform any obligation under any other agreement the Borrower (or any
Obligor) or any of the Borrower’s related entities or affiliates has with the
Bank or any affiliate of the Bank. For purposes of this Agreement, “Obligor”
shall mean any guarantor, any party pledging collateral to the Bank, and any
subsidiary of the Borrower (whether or not such subsidiary is obligated in
respect of this Agreement.
8.3 Cross-default. Any default occurs under any agreement in connection with any
credit the Borrower (or any Obligor) or any of the Borrower’s related entities
or affiliates has obtained from anyone else or which the Borrower (or any
Obligor) or any of the Borrower’s related entities or affiliates has guaranteed.

11



--------------------------------------------------------------------------------



 



8.4 False Information. The Borrower or any Obligor has given the Bank false or
misleading information or representations.
8.5 Bankruptcy. The Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or the Borrower, any Obligor, or any
general partner of the Borrower or of any Obligor makes a general assignment for
the benefit of creditors.
8.6 Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.
8.7 Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more trade
creditors against the Borrower or any Obligor in an aggregate amount of One
Million Dollars ($1,000,000) or more in excess of any insurance coverage.
8.8 Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of One Million Dollars ($1,000,000) or more in excess of any
insurance coverage.
8.9 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in the Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.
8.10 Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower’s or any Obligor’s financial
condition or ability to repay.
8.11 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.
8.12 ERISA Plans. Any one or more of the following events occurs with respect to
a Plan of the Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of the Borrower:

(a)   A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.   (b)   Any Plan termination (or commencement of proceedings to
terminate a Plan) or the full or partial withdrawal from a Plan by the Borrower
or any ERISA Affiliate.

8.13 Other Breach Under Agreement. The Borrower fails to meet the conditions of,
or fails to perform any obligation under, any term of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower to comply with any financial covenants set
forth in this Agreement, whether such failure is evidenced by financial
statements delivered to the Bank or is otherwise known to the Borrower or the
Bank.
8.14 Breach Under Other Agreements. The Borrower fails to meet the conditions
of, or fails to perform any obligation under, any terms of any agreement between
the Borrower and any third party.

12



--------------------------------------------------------------------------------



 



9. ENFORCING THIS AGREEMENT; MISCELLANEOUS
9.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.
9.2 California Law. This Agreement is governed by California law.
9.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign this loan, and may exchange financial information about the Borrower
with actual or potential participants or assignees. If a participation is sold
or the loan is assigned, the purchaser will have the right of set-off against
the Borrower.
9.4 Dispute Resolution Provision.
This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.” This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.

(a)   This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.   (b)   At the request of any party to
this agreement, any Claim shall be resolved by binding arbitration in accordance
with the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”). The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.   (c)   Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this Dispute
Resolution Provision. In the event of any inconsistency, the terms of this
Dispute Resolution Provision shall control. If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Bank may designate another arbitration organization with
similar procedures to serve as the provider of arbitration.   (d)   The
arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced,   (e)   The arbitrator(s) will give effect to statutes of limitation
in determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the

13



--------------------------------------------------------------------------------



 



    equivalent of the filing of a lawsuit. Any dispute concerning this
arbitration provision or whether a Claim is arbitrable shall be determined by
the arbitrator(s), except as set forth at subparagraph (j) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.   (f)   The procedure described above
will not apply if the Claim, at the time of the proposed submission to
arbitration, arises from or relates to an obligation to the Bank secured by real
property. In this case, all of the parties to this agreement must consent to
submission of the Claim to arbitration.   (g)   To the extent any Claims are not
arbitrated, to the extent permitted by law the Claims shall be resolved in court
by a judge without a jury, except any Claims which are brought in California
state court shall be determined by judicial reference as described below.   (h)
  Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication. The award that results from the decision of the referee(s) will be
entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645. The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.   (i)   This Dispute Resolution
Provision does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies. The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration or judicial reference.   (j)   Any
arbitration, judicial reference or trial by a judge of any Claim will take place
on an individual basis without resort to any form of class or representative
action (the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court or referee and not by an arbitrator. The parties to
this Agreement acknowledge that the Class Action Waiver is material and
essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver. The
Parties acknowledge and agree that under no circumstances will a class action be
arbitrated.   (k)   By agreeing to binding arbitration or judicial reference,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury as permitted by law in respect of any Claim. Furthermore, without
intending in any way to limit this Dispute Resolution Provision, to the extent
any Claim is not arbitrated or submitted to judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury to
the extent permitted by law in respect of such Claim. This waiver of jury trial
shall remain in effect even if the Class Action Waiver is limited, voided or
found unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL

14



--------------------------------------------------------------------------------



 



REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.
9.5 Severability; Waivers. If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced. The Bank retains all rights, even if it
makes a loan after default. If the Bank waives a default, it may enforce a later
default. Any consent or waiver under this Agreement must be in writing.
9.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.
9.7 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

(a)   represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;   (b)   replace any prior oral or
written agreements between the Bank and the Borrower concerning this credit; and
  (c)   are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
9.8 Indemnification. The Borrower will indemnify and hold the Bank harmless from
any loss, liability, damages, judgments, and costs of any kind relating to or
arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This Indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys,
and assigns. This indemnity will survive repayment of the Borrower’s obligations
to the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.
9.9 Notices. Unless otherwise provided in this Agreement or in another agreement
between the Bank and the Borrower, all notices required under this Agreement
shall be personally delivered or sent by first class mail, postage prepaid, or
by overnight courier, to the addresses on the signature page of this Agreement,
or sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mallgram), when delivered.

15



--------------------------------------------------------------------------------



 



9.10 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.
9.11 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.
9.12 Prior Agreement Superseded. This Agreement supersedes the Business Loan
Agreement entered into as of January 30, 2004, between the Bank and the
Borrower, and any credit outstanding thereunder shall be deemed to be
outstanding under this Agreement.

16



--------------------------------------------------------------------------------



 



     This Agreement is executed as of the date stated at the top of the first
page.

         
Bank of America, N.A.
  Calavo Growers, Inc.
 
    By   /s/ Susan Moinpour   By   /s/ Arthur J. Bruno  
 
       
Authorized Signer
  Typed Name Arthur J. Bruno
 
  Title COO, VP Finance Corp. Secretary  
 
  By:  /s/ Scott H. Runge
 
  Typed Name Scott H. Runge
 
  Title Treasurer
 
   
Address where notices to
  Address where notices to
the Bank are to be sent:
  the Borrower are to be sent:
Pasadena — Attn: Notice Desk
  1141A Cummings Road
101 S. Marengo Avenue, 5th Floor
  Santa Paula, CA 93060
Pasadena, CA 91101-2428
  Telephone: 805-525-1245
Telephone: 626-666-8465
  Facsimile: 805 921-9223
Facsimile: 626-666-2241
   
 
  Borrower’s place of business (or chief executive office, if more than one
place of business), if different from address listed above:
 
   
 
   
 
   
 
   
 
   
 
   
 
   

17



--------------------------------------------------------------------------------



 



BANK OF AMERICA   AMENDMENT TO AUTOBORROWED SERVICE AGREEMENT Bank of America,
N.A.    

Pursuant to the “Amendments” paragraph in the Bank AutoBorrow Services Agreement
(the “Agreement”) executed by the parties hereto on, the following amendments to
the Agreement have been requested by (“Customer”) and agreed to by Bank of
America, N.A., which changes shall be effective within ten business days of the
date of Bank’s acceptance and acknowledgment:
1. Borrowing Increment Amount: For purposes of the Agreement, the Borrowing
Increment Amount shall be $no change. Customer Initials SHR.
2. Repaying Increment Amount: For purposes of the Agreement, the Repaying
Increment Amount shall be $no change. Customer Initials SHR.
3. Line of Credit: The Line of Credit subject to the Agreement shall be that
credit facility extended in the maximum principal amount of $10,000,000, as
Evidenced by Loan Agreement dated: October 15, 2007. Customer Initials SHR.
4. Borrowing Target: For purposes of the Agreement, the Borrowing Target shall
be $no change. Customer Initials SHR.
5. Repaying Target: For purposes of the Agreement, the Repaying Target shall be
$no change Customer Initials SHR.
6. Checking Account that Service is attached to: For purposes of the Agreement,
the customer requests that the checking account that AutoBorrow is attached to
be changed from                  No Change                      to
              No Change              .
Current checking account number
New checking account number
Customer Initials SHR
Customer’s Name (type or print)
Calavo Growers, Inc.

          ATTEST: If Corporation or Partnership:    
 
       
By:
  /s/ Scott H. Runge
 
    Title: Treasurer    

Bank of America, N.A.
Accepted and acknowledged by Bank of America, N.A. this day 15th of, 2007
October

     
Bank of America, N.A.
   
 
   
/s/ Susan Moinpur
 
By
   
 
   
AVP
 
   
Title
   

 